Exhibit 10.25

 

RESTRICTED STOCK AWARD

(Employee)

 

 

THIS RESTRICTED STOCK AWARD (Employee), effective as of the Award Date (as
defined in paragraph 1), by and between the individual designated on the
signature page (the “Participant”) and Sky Financial Group, Inc. (the
“Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the 2004 Restricted Stock Plan (the “Plan”),
which is incorporated into and forms a part of this Agreement, and the
Participant has been recommended by the committee administering the Plan (the
“Committee”) and approved by the Board of Directors to receive an award of
Restricted Stock under the Plan;

 

NOW, THEREFORE, IT IS AGREED by and between the Company and the Participant, as
follows:

 

1.        Terms of Award.    The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

 

a.

The “Award Date” is                                     .

 

 

b.

The number of “Covered Shares” is              shares of Common stock, no par
value, of the Company. Other terms used in this Agreement are defined in
paragraph 8, elsewhere in this Agreement, or in the Plan.

 

2.         Ownership Rights and Restrictions.    The Participant is hereby
granted an award of the number of Covered Shares set forth in paragraph 1 (the
“Award”). Ownership of the Covered Shares shall be subject to the vesting
provisions of Section 3 and other restrictions and limitations contained in this
Agreement and the Plan. All dividends payable on outstanding Covered Shares,
either vested or unvested, shall be payable to the Participant. The Participant
shall be entitled to exercise voting rights on all vested and unvested Covered
Shares.

 

3.        Vesting Period.    Subject to the limitations of this Agreement, the
Award shall be subject to forfeiture according to the following vesting
schedule:

 

                                     Time

   Amount Vested    

After Second Anniversary of Award Date

   40%    

After Third Anniversary of Award Date

   60%    

After Fourth Anniversary of Award Date

   80%    

After Fifth Anniversary of Award Date

   100%    



--------------------------------------------------------------------------------

provided, however, that in the event of a Participant’s Retirement, death,
Disability or a Change in Control (each as defined in paragraph 8), any unvested
Covered Shares then outstanding shall become fully vested.

 

4.        Forfeiture.    Subject to Section 3 hereof, any Covered Shares not
vested shall, upon the Date of Termination of Participant’s employment with the
Company and its subsidiaries, be forfeited and neither Participant nor any heirs
or assigns shall have any rights or interest in such shares.

 

5.         Withholding.    All deliveries and distributions under this Agreement
are subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules as may be established by the Committee
from time to time, such withholding obligations may be satisfied through payment
by cash or check, or by the surrender of shares of Stock which the Participant
already owns or to which the Participant is otherwise entitled under the Plan.

 

6.        Transferability.    Except as otherwise provided by the Committee,
unvested Covered Shares are not transferable other than as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order.

 

7.        Non-Solicitation.    In consideration of the Award, the Participant
agrees that during the term of his employment by the Company or its Subsidiary
and until one year after Participant’s Date of Termination, he will not engage,
directly or indirectly, whether on his own, as employee, or as an agent,
consultant, or advisor of any business (including, without limitation, any
financial institution, or any other firm, corporation, partnership, or other
entity) in any or all of the following activities:

 

 

a.

Canvassing, soliciting or causing the acceptance of any business from, or
offering to render services to, any of the Company’s customers, or causing
anyone else to do so, other than in the performance of his duties as an employee
of the Company or for any entity that is not competing in any way with the
Company; or

 

 

b.

Requesting or advising any of the Company’s customers to withdraw or cancel any
of their business with the Company, or causing anyone else to do so; or

 

 

c.

Soliciting or attempting to persuade any employee of the Company to terminate
his services with the Company, or causing anyone else to do so.

 

Notwithstanding the foregoing, this Section 7 shall be of no further force or
effect upon a Change in Control of the Company.

 

8.        Definitions.    For purposes of this Agreement, terms listed below
shall be defined as follows:

 

2



--------------------------------------------------------------------------------

 

a.

Change in Control.    “Change in Control” shall have the meaning set forth in
Article I of the Plan.

 

 

b.

Date of Termination.    The Participant’s “Date of Termination” shall be the
first day occurring on or after the Award Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be a Subsidiary (and the Participant’s
employer is or becomes an entity that is separate from the Company), the
occurrence of such transaction shall be treated as the Participant’s Date of
Termination.

 

 

c.

Disability.    “Disability” will have the meaning set forth in any employment,
consulting or other written agreement between the Company or a Subsidiary and
the Participant. If there is no employment, consulting or other written
agreement between the Company or a Subsidiary and the Participant, or if such
agreement does not define Disability, “Disability” will mean the date on which
the Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, which shall be determined by the
Committee on the basis of such medical or other evidence as it may reasonably
require or deem appropriate.

 

 

d.

Retirement.    “Retirement” of the Participant shall mean the occurrence of the
Participant’s Date of Termination after age 55.

 

 

e.

Plan Definitions.    Any term capitalized herein but not defined will have the
meaning set forth in the Plan.

 

 

f.

Subsidiary.    The term “Subsidiary” means any company during any period in
which it is a direct or indirect subsidiary of the Company.

 

9.        Successors.    This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets or business.

 

10.        Administration.    The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

 

3



--------------------------------------------------------------------------------

11.        Plan Governs.    Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which is available on Sky Central, the Company’s intra-net site, and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

12.        Not an Employment Contract.    The Award will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

 

13.        Notices.    Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

14.        Amendment.    This Agreement may be amended by written Agreement of
the Participant and the Company, without the consent of any other person.

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all
effective as of the Award Date.

 

SKY FINANCIAL GROUP, INC.

       

By:                                                                      

       

      W. Granger Souder, Jr.

       

      Executive Vice President

       

Date:                             

       

PARTICIPANT

       

________________________________________

Signature of Officer

     

_________________________________________

Date

Officer Name:                                                           

     

Affiliate:                                                                    

Home Address:                                                         

     

Internal Zip:                                                              

                           ___________________________

     

Work Phone:                                                            

 

4